                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA,

             Plaintiff,                        Case No. 19-cr-20768

v.                                             District Judge Paul D. Borman

JOHNNIE WATKINS,

             Defendant.                /

           ORDER DENYING MOTION TO DISMISS INDICTMENT

      Defendant Johnnie Watkins is charged in a three-count indictment alleging:

      1.     Carjacking in violation of Title 18 U.S.C. §2119.

      2.     Brandishing a firearm during and in relation to a crime of violence, 18

U.S.C. §924(c)(1)(A).

      3.     Being a felon in possession of a firearm, 18 U.S.C. §922(g)(1).

      Defendant Watkins filed a Motion to Dismiss all three counts of the

Indictment (ECF #28, February 14, 2020). The Government filed a Response on

February 24, 2020 (ECF #31).

      In the Motion, Defendant "acknowledges that this Court is bound by the

Sixth Circuit cases holding that the carjacking and firearms statutes are

constitutional. United States v. McHenry, 97 F.3d 125, 129 (6th Cir. 1996)…" ECF

#28 at Page ID 149 (carjacking statute, 18 U.S.C. §2119), United States v.

                                           1
Chesney, 86 F.3d 564, 570 (6th Cir. 1996) 18 U.S.C. §922(g)(1) is constitutional

(firearms statute).

      As to Count 2 of the Indictment alleging a violation of 18 U.S.C.

§924(c)(1)(A) [crime of violence], Defendant acknowledges that the Sixth Circuit

has upheld the application of this statute to carjacking as a crime of violence.

United States v. Jackson, 918 F.3d 467, 486 (6th Cir. 2019).

      Defendant "wishes to preserve constitutional challenges to both statutes."

(ECF #28, Page ID 149). Defendant's challenges to the Sixth Circuit precedent are

preserved in his briefing.

      The Court determines that pursuant to Local Rule 7.1(f)(2), a hearing is not

necessary.

      Since Defendant Watkins has conceded that Sixth Circuit precedent rejects

his assertions, no further explication of this ruling by the Court is required.

      Accordingly, the Court denies Defendant Watkins' Motion to Dismiss the

Indictment.

      SO ORDERED.

Dated: March 3, 2020                           s/Paul D. Borman
                                               Paul D. Borman
                                               United States District Judge




                                           2
